279 S.W.3d 219 (2009)
Kenneth R. SKAGGS, Jr., Petitioner/Appellant,
v.
Denise R. SKAGGS, Respondent/Respondent.
No. ED 91112.
Missouri Court of Appeals, Eastern District, Division Four.
February 24, 2009.
Joseph T. Bante, The Bante Law Firm, Amanda Ann Kurlandski, Co-Counsel, St. Louis, MO, for Appellant.
Deborah M. Bird, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.


*220 ORDER
PER CURIAM.
Kenneth R. Skaggs Jr. (Husband) appeals from the trial court's denial of Husband's Motion for Declaration of Judgment or in the Alternative to Set Judgment Aside more than thirty days following the trial court's entry of judgment of dissolution of the marriage of Husband and Denise R. Skaggs.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).